11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Rickey Lavelle Taylor,                  * From the 244th District
                                          Court of Ector County,
                                          Trial Court No. A-39,256.

Vs. No. 11-12-00317-CR                  * November 26, 2014

The State of Texas,                     * Memorandum Opinion by Willson, J.
                                          (Panel consists of: Wright, C.J.,
                                          Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in one of the judgments below. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court in count one to delete the
$3,000 fine. As modified, we affirm the judgment in count one. We affirm the
judgment of the trial court in count two.